Citation Nr: 0520386	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left orchiectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The issue of entitlement to service connection for PTSD is 
addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The RO denied entitlement to service connection for the 
residuals of a left orchiectomy (post-operative removal of 
the left testicle) in February 2000.  The veteran was 
notified of that decision and did not appeal.

3.  The evidence submitted subsequent to the February 2000 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The February 2000 rating decision in which the RO denied 
entitlement to service connection for the residuals of a left 
orchiectomy is final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1999); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
the removal of his left testicle because it was removed 
during service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
on or after August 29, 2001, VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 2002 by informing him of the 
provisions of the VCAA and the specific evidence required to 
establish service connection, including the need to submit 
new and material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence that was 
relevant to his claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claim.  The RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed him of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Because the veteran's request to reopen his previously denied 
claim was received in May 2002, VA has a duty to obtain any 
existing evidence that is relevant to the claim.  The RO has 
obtained the VA treatment records that he identified.  The 
veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
existing evidence that is relevant to his claim.  The Board 
concludes that VA has, therefore, fulfilled its 
responsibility to assist the veteran in developing any 
existing evidence in order to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West 2002); see also Paralyzed Veterans 
of America, et. al., 345 F.3d at 1342; 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers that is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The veteran's service medical records show that in November 
1969 he complained of pain in the left groin area of 6 to 12 
months in duration.  He also reported having undergone five 
or six surgical procedures at approximately five years of age 
due to hypospadias.  Examination revealed an undescended 
testis on the left, which was described as a congenital 
abnormality and for which the veteran underwent an 
orchiectomy in January 1970.  The pathology report pertaining 
to the testis indicates that it was atrophied, consistent 
with failure to descend.  The service medical records make no 
reference to a hernia.

The veteran initially claimed entitlement to VA compensation 
benefits for the residuals of the orchiectomy in November 
1977.  Medical evidence developed in conjunction with that 
claim showed complaints pertaining to the right testicle, but 
none related to the in-service left orchiectomy.  In a 
January 1978 rating decision the RO denied entitlement to 
service connection for the left orchiectomy on the basis that 
the disorder was congenital in nature and not subject to a 
grant of service connection.  See Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003) (a congenital or developmental 
defect is not an "injury" or "disease" under the statute); 
38 C.F.R. § 3.303(c) (2004); VAOPGCPREC 82-90 (service 
connection may be granted for diseases, but not defects, of 
congenital, developmental, or familial origin).

In his February 1978 notice of disagreement and April 1978 
substantive appeal of that decision, the veteran asserted 
that he required the surgery in January 1970 because of a 
hernia, which he developed as a result of a parachuting 
accident.  He stated that the removal of the left testicle 
was incidental to the hernia surgery.  In an August 1978 
statement he complained of ongoing pain in the area of the 
orchiectomy.  A May 1978 VA hospital summary indicates that 
he had a history of a left herniorrhaphy, but that was based 
on his report and not a review of the medical evidence.  
Based on the evidence shown above, in a September 1978 
decision the Board confirmed the denial of service connection 
for the left orchiectomy on the basis that the undescended 
testicle was a congenital abnormality not subject to service 
connection.

In a January 1980 statement the veteran stated that he had no 
problems with the left testicle prior to entering service.  
He also denied having had a hernia prior to service.  He 
asserted that service connection should be granted for the 
hernia and, in essence, that the problem with the testicle 
had been aggravated during service.

He requested reopening of the claim for service connection in 
May 1999, when he claimed that he had ongoing pain and 
swelling due to the orchiectomy, for which he was receiving 
medical treatment.  Private treatment records developed with 
that claim show that in May 1998 he reported a weakness in 
the left inguinal area.  In May 1999 he complained of pain in 
the left lower quadrant of the abdomen, and told his 
physician that he thought he had a hernia.  Physical 
examination revealed no evidence of a hernia, and his 
genitals were normal except for the absence of the left 
testicle.  VA treatment records indicate that in May and June 
1999 no cause could be found for his complaint of pain, 
although the physician noted a history of the left 
orchiectomy and hernia repair.

In a February 2000 rating decision the RO determined that new 
and material evidence had not been received, and denied 
reopening the claim for service connection for the left 
orchiectomy.  The veteran was notified of the February 2000 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).

The evidence received subsequent to the February 2000 
decision includes the veteran's statements that he suffers 
from chronic pain due to the removal of the left testicle.  
VA treatment records reveal that in September 2002 he 
reported having had hernia surgery in service, during which 
his left testicle was removed.  He stated that he had a 
"weak, empty feeling" on the left side following the 
surgery.  Physical examination revealed the absence of the 
left testicle, but no evidence of a hernia.  A March 2003 VA 
treatment record also indicates that he reported having 
discomfort and a burning sensation in the left groin area 
after having had the testicle removed during service, and an 
ultrasound documented the removal of the left testicle.  The 
evidence described above is not new, in that it is cumulative 
and redundant of the evidence of record in February 2000.  
That evidence included his complaints of pain in the area of 
the left groin and the medical evidence showing that his left 
testicle was removed during service.  

The Board notes that although the undescended left testicle 
may be a developmental or congenital abnormality not subject 
to service connection, the veteran is not claiming service 
connection for the testicle itself; he is claiming service 
connection for the residuals of the surgery to remove the 
testicle.  Because the underlying condition (the undescended 
testicle) is deemed to have pre-existed service, the issue 
for consideration is whether the surgery to remove the 
testicle aggravated the disability.  See Davis v. Principi, 
17 Vet. App. 54 (2003) (although the underlying disorder may 
not be subject to service connection, treatment of the 
disorder may be).  

The treatment provider in March 2003 entered an assessment of 
"complication of 1970 surgery" in assessing the veteran's 
complaint regarding pain in the left groin area.  This report 
is new, in that it was not previously considered.  However, 
the statement is not material because it is based solely on a 
history provided by the veteran of experiencing pain since 
the surgery, a history which is not supported by the service 
medical records that show no complaints of pain during the 
year prior to discharge or on separation examination, and a 
history which had been considered in the prior denial of the 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence).  Further, this report does not indicate that the 
surgery aggravated the pre-existing disorder; the surgery was 
conducted due to the veteran's complaint of pain, and the 
opinion is not probative of whether the surgery caused an 
increase in any underlying pathology.  Because the newly 
submitted evidence does not indicate that the pre-existing 
disorder was aggravated during service, it does not raise the 
reasonable possibility of substantiating the claim.

In summary, some of the evidence received subsequent to the 
February 2000 decision is new, but none of the evidence is 
material.  The Board finds, therefore, that evidence that is 
both new and material has not been received, and the claim of 
entitlement to service connection for the residuals of a left 
orchiectomy is not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a left orchiectomy is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

The veteran claims to have PTSD as the result of two 
incidents that occurred while he was serving in Alaska: the 
near death of a fellow soldier in a fall from a helicopter 
during parachute training, and falling into a crevasse during 
mountaineer training.  He submitted a statement from an 
individual with whom he purportedly served corroborating the 
incident of him falling into the crevasse.  The occurrence of 
the claimed stressor may be corroborated by statements from 
other individuals, and need not appear in official service 
department records.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  No effort has yet been made, however, to verify 
whether the veteran and the other individual actually served 
in Alaska, or the details of the claimed fall.  

The veteran has presented private medical reports indicating 
that he has PTSD as a result of the stressors he described.  
Those medical reports are in conflict with his VA treatment 
records, which show a diagnosis of an adjustment disorder 
with depressed mood and include none of the symptoms 
described by the private psychiatrist as indicative of PTSD.  
In addition, the psychiatrist provided a diagnosis of PTSD, 
even though completion of a Trauma Symptom Inventory was 
negative for PTSD, and also assessed the veteran's symptoms 
as major depression.  It is not clear from the available 
evidence, therefore, whether the evidence establishes a 
substantiated diagnosis of PTSD.  See 38 C.F.R. § 4.125(a) 
(2004) (to constitute a substantiated diagnosis the diagnosis 
must conform to the Diagnostic and Statistical Manual of 
Psychiatric Disorders, Fourth Edition (DSM-IV), and be 
supported by the findings on the examination report).

Accordingly, the issue of service connection for PTSD is 
remanded for the following:

1.  The RO should obtain the veteran's 
service personnel records to verify his 
duty assignments.  The RO should also 
obtain, through appropriate channels, 
verification of the individual providing 
the corroborating statement having served 
with the veteran in Alaska.

2.  If the above-requested development 
results in verification of the occurrence 
of the claimed stressor, the RO should 
provide the veteran a VA psychiatric 
examination in order to obtain an opinion 
on whether he has PTSD as a result of the 
verified stressor.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination and review of the 
evidence in the claims file, provide an 
opinion on whether the veteran's 
documented history and psychiatric 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner should 
also provide the rationale for his/her 
opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


